Citation Nr: 1745783	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher T. Lyons, Attorney


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty with the Army from February 1969 to September 1971.  He served in combat and was awarded The Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD and assigned a 30 percent disability rating, effective October 10, 2008.  A June 2010 rating decision increased the disability rating to 50 percent, effective October 10, 2008, and a May 2015 rating decision increased the disability rating to 70 percent, effective September 29, 2010.  Finally, a December 2016 rating decision provided an earlier effective date of October 10, 2008 for the 70 percent rating.  The issue remains in appellate status, however, because a higher schedular rating is available for the entirety of the period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").   


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD was manifested by symptoms no greater than depressed mood, anxiety, irritability, chronic sleep impairment, intrusive recollections, nightmares, flashbacks, infrequent panic attacks, angry outbursts with violence, suspiciousness, isolation, hypervigilance, exaggerated startle response, avoidance of places and things that remind him of stressors, disturbances of mood and motivation, poor concentration, passing suicidal ideation, impaired impulse control, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships, but without symptoms demonstrating total occupational and social impairment.



CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a disability rating in excess of 70 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  During the appeal period, a new version of the DSM, the DSM-5 was promulgated.  In the new version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-5, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM- IV/5.

The criteria for the current 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Based on a review of the complete evidence of record, the Board concludes that the Veteran's claim of entitlement to a disability rating in excess of 70 percent for PTSD under 38 C.F.R. § 4.130, DC 9411 is denied, as the manifestations of his PTSD more closely approximate those associated with the current 70 rating.  There has been no probative or competent evidence to demonstrate that the symptoms of his PTSD have more closely approximated those of a 100 percent disability rating at any time during the period on appeal.  Specifically, there has been no probative evidence to show that the manifestations of his PTSD result in total occupational and social impairment, due to such symptoms as those noted in DC 9411 above, to warrant a 100 percent disability rating.

The medical evidence of record includes a letter dated in December 2008 from M.K.H, Ph.D., a private Licensed, Clinical Psychologist who evaluated the Veteran in October and November 2008.  The Veteran reported experiencing unwanted thoughts (re-experiencing) regarding Vietnam 4-5 times per week, depressed mood, periods of irritability, sleeping only 4-5 hours per night with 4-5 awakenings each night, avoidance and social isolation.  He diagnosed the Veteran with PTSD, moderately severe, and depression not otherwise specified (NOS) secondary to PTSD.  The Veteran's assigned GAF score was 55, although his highest in the previous six months was 57.   

In January 2009, pursuant to his claim of entitlement to service connection for PTSD, the Veteran was afforded a VA/QTC psychiatric evaluation.  He reported that he had served in combat during the Vietnam War and had witnessed the killing of many South Vietnamese soldiers that were fighting against the North Vietnamese with his unit.  He reported trouble sleeping, nightmares 2-3 times per week, anxiety, intrusive memories, irritability and anger, violent outbursts with physical altercations, panic attacks, hypervigilance, impatience, flashbacks, avoidance of crowds, exaggerated startle response, depression and fleeting suicidal ideation; he noted that all of his symptoms were intermittent.  He said that he had been married for 36 years and that his wife was very supportive.  However, he said that he had lost clients and his two adult sons quit working for him in his general contracting business due to his anger and irritability; he said he had not worked since 2001.  During the mental status examination, he was neatly dressed and well groomed, had very good communication, speech was of normal rate and volume, and concentration was normal.  He was not suspicious or paranoid, had no hallucinations or delusions, and no obsessions or compulsions.  His thought process was intact, but he had trouble with short term memory and recalling names and recent conversations.  There was no evidence of suicidal or homicidal ideations.  It was noted that he had a fair relationship with his wife, but did not have much of a social life or any recreational pursuits.  The examiner diagnosed him as having PTSD, chronic, moderately severe; depression NOS, related to PTSD; and polydrug abuse.  His assigned GAF score was 55, suggestive of moderate symptomatology.

In December 2009, VA received a letter from Compass Health, dated in November 2009.  N.J., a licensed mental health counselor, wrote that he was treating the Veteran's symptoms of PTSD, which included insomnia, depression, social isolation, and the inability to tolerate authority and function as part of a working crew.  The quality and amount of his sleep was poor, even with the use of prescription sleeping pills, Panic attacks were the worst symptoms and he had poor judgment and illogical thoughts.  He also noted that, in his worst moments, the Veteran had thoughts of suicide to relieve his family of the "burden of his existence."  N.J. diagnosed him with chronic and severe PTSD and requested that he be approved for counseling through VA.

In December 2010, VA received a letter from private Clinical Psychologist, J.R, Psy.D.  Dr. R noted that she had performed a psychological evaluation on the Veteran in September 2010, reviewed available service treatment records and VA records, including rating decisions, a PTSD questionnaire, and the December 2008 evaluation from M.K.H.  She said that the Veteran reported ongoing problems with depression, anxiety and panic with irritability, but had found medications helpful.  However, he still had insomnia, decreased appetite, weight loss, loss of interest in activities, isolation, lack of concentration, energy and motivation, and said he could not leave home without becoming extremely anxious and paranoid.  The Veteran also reported having traumatic nightmares, such that he and his wife slept in separate bedrooms, and social phobia.  He said that he drank 5-6 beers per day, and had intrusive recollections and intense psychological distress at exposure to internal or external cues that symbolized or reminded him of a traumatic event.  

During the mental status examination, Dr. R noted that the Veteran arrived with his wife, had good grooming and hygiene, speech within normal limits, logical thought process, no reported psychotic symptoms, and was not deemed a risk to himself or others.  He reported insomnia, irritability, angry outbursts, difficulty concentrating, hypervigilance, exaggerated startle response, and limited relationships with anyone outside of his family.  He said he had no friends and had not slept with his wife in years.  The diagnosis was PTSD, chronic, and alcohol dependence.  His assigned GAF was 45, reflective of serious symptoms, which was the highest it had been in the previous six months.

In May 2013, the Veteran was afforded a second VA/DBQ examination to determine the severity of his now-service-connected PTSD.  The VA examiner noted that she had reviewed all of the medical evidence, including the previous VA examination.  The Veteran reported that he had stopped working about 3-4 years ago due to pain and angry outbursts.  He denied a history of suicidal thoughts or attempts, or homicidal thoughts, as well as any psychiatric hospitalizations.  He did, however, report a history of violent behavior (getting into physical fights), but not recently.  He also reported depression, sleep impairment, low energy and poor concentration.  The examiner noted the current symptoms for rating purposes were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  During the mental status examination, the Veteran was oriented to person, place and time, had good immediate memory, but poor delayed memory and concentration, fair abstract thinking and good judgment.  His assigned GAF score was 48-50.  The examiner diagnosed the Veteran with PTSD, depressive disorder NOS, and polysubstance abuse.  She said it was not possible to differentiate what symptom was attributable to each diagnosis because PTSD and depression have overlapping symptoms; she noted, for example, that sleep impairment, concentration difficulties and anhedonia are symptoms of both.  She found that his occupational and social impairment was best summarized by reduced reliability and productivity because his PTSD and depression equally impacted his social and occupational functions at that time.

Accordingly, and based on the aforementioned evidence of record, the Board finds that the symptoms of the Veteran's PTSD are more accurately evaluated under the current 70 percent disability evaluation, and a higher 100 percent disability rating is not warranted.  There has been no probative or competent evidence presented during the entirety of the period on appeal that would demonstrate that he ever experienced total and gross social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


